NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WORLDWIDE SUBSIDY GROUP, LLC, a                 No.    18-56033
Texas limited liability company,
                                                D.C. No.
                Plaintiff-Appellant,            2:14-cv-00013-AB-JC

 v.
                                                MEMORANDUM*
FEDERATION INTERNATIONAL DE
FOOTBALL ASSOCIATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                             Submitted May 20, 2019**
                             San Francisco, California

Before: BERZON, CHRISTEN, and NGUYEN, Circuit Judges.

      Worldwide Subsidy Group, LLC (“Worldwide”) alleges it previously

entered into a contract with Fédération Internationale de Football Association

(“FIFA”) to pursue copyright retransmission royalties on its behalf, and that FIFA


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has breached that contract. FIFA insists no contract exists. After this panel

reversed the district court’s dismissal on jurisdictional grounds, a jury agreed with

FIFA. Worldwide moved for judgment as a matter of law or, in the alternative, a

new trial, relying on this court’s previous disposition. The district court denied

those motions. Worldwide now appeals the district court’s denial of those motions,

as well as its pre-trial denial of Worldwide’s motion in limine to exclude evidence

of its sole witness’s prior criminal conviction. We affirm.

      1. At trial Worldwide had the burden to prove that it had entered into a

contract. See, e.g., Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406,

430 n.24 (9th Cir. 1977). And this court has been clear that “[p]retrial rulings,

often based on incomplete information, don’t bind district judges for the remainder

of the case.” Peralta v. Dillard, 744 F.3d 1076, 1088 (9th Cir. 2014). Contrary to

Worldwide’s assertion, in contract cases like this one we do not employ the

burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973). Accordingly, FIFA was not, as Worldwide contended, required to

prove the absence of a contract at trial due to our previous holding that Worldwide

had “made a prima facie showing of an enforceable contract.” Worldwide Subsidy

Grp., LLC v. Fed’n Internationale De Football Ass’n, 675 F. App’x 682, 684 (9th

Cir. 2017). Because Worldwide’s argument is entirely premised on the burden-




                                          2
shifting framework, it presents no persuasive argument for judgment as a matter of

law or for a new trial.

      2. In balancing the probative value of Worldwide’s witness’s prior

conviction for mail fraud against that evidence’s prejudicial effect, as required by

Federal Rule of Evidence 609(b), the district court properly considered five

relevant factors identified by this circuit. See United States v. Hursh, 217 F.3d 761,

768 (9th Cir. 2000). All five of these factors could reasonably be viewed as

counseling for the conviction’s admissibility, so the district court did not abuse its

discretion in denying Worldwide’s motion in limine.

      AFFIRMED.




                                           3